Citation Nr: 9912789	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  92-23 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative joint disease of lumbosacral spine, 
status-post diskectomy and spinal fusion.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, and wife



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant had active duty service from May 1977 to May 
1981.

The instant appeal is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  This case was previously before the Board in September 
1994, on appeal of the RO's denial of claims for:  
entitlement to an increased evaluation, in excess of 10 
percent, for lumbosacral strain; entitlement to service 
connection for degenerative disc disease of the lumbar spine; 
and entitlement to service connection for an acquired 
psychiatric disorder.  The Board remanded the case for 
further development and readjudication of those three issues.  
In addition, the Board noted in its Remand that there seemed 
to be a pending claim for a total disability evaluation based 
on individual unemployability (TRIU); that matter was 
referred to the RO for action.  

On remand, in a September 1995 rating decision, the RO 
awarded service connection for anxiety disorder, rated at 30 
percent disabling.  This is considered a complete grant of 
the benefits sought by the veteran in his claim for service 
connection for a psychiatric disorder; therefore, the Board 
will not address this issue further.  

The RO, in its September 1995 rating decision, also awarded 
service connection for degenerative joint disease which was 
included in the evaluation for the veteran's service-
connected lumbosacral strain which was assigned a 40 percent 
disability rating.  Although, the RO informed the veteran 
that this was a complete grant of benefits as to the issues 
on appeal, the Board finds that the issue of an increased 
rating for lumbosacral strain is still on appeal as the 
veteran has not been awarded the highest schedular rating 
available for this disability.

The appeal as to the total rating claim arose from a January 
1997 rating decision of the RO.


FINDINGS OF FACT

1.  Clinical findings associated with the veteran's service-
connected lumbosacral strain with DJD include guarded gait 
and trunk movements; spasm and tenderness in musculature of 
entire lumbosacral spine; limited range of motion of 60° 
flexion, 10° extension, 15° lateral bending, bilaterally; and 
70 ° rotation, bilaterally.  Clinical neurological 
examination was unremarkable and normal with no clinical 
evidence of serious nerve root injury.  

2.  The veteran is service-connected for chronic lumbosacral 
strain with degenerative joint disease status post diskectomy 
and spinal fusion, rated as 40 percent disabling, and anxiety 
disorder, rated as 30 percent disabling.  He has a combined 
disability evaluation of 60 percent.

3.  The veteran is 48 years of age, with a high school 
education and training as an auto mechanic.  He last worked 
full-time in 1989 as a mechanic; he last worked part-time in 
1992 as a manager of a family-owned pizza shop.

4.  In the VA orthopedic examiner's opinion, the veteran is 
unemployable.

5.  The veteran's service-connected disablement is of such a 
nature and severity as to preclude all forms of substantially 
gainful employment, considering the veteran's educational and 
vocational background.



CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent is not warranted 
for the veteran's service-connected lumbar spine disability.  
38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292-5295 (1998).

2.  The criteria for entitlement to a total disability rating 
for compensation purposes due to individual unemployability 
are met.  38 U.S.C.A. §§ 1155, 5107, (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for an 
increased evaluation and TRIU are well grounded within the 
meaning of 38 U.S.C.A. 5107(a) (West 1991 & Supp. 1998) that 
is, the claims are plausible.  The Board notes that claims 
for increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 38 
U.S.C.A. 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.

FACTUAL SUMMARY

Available service medial records reflect that the appellant 
sustained low back trauma in a parachute jump in early 1979.  
There was no history of any earlier back problems.  
Thereafter, he was seen on a regular basis for complaint of 
back pain until his separation from service.  

The veteran submitted a claim for service connection for a 
back condition in January 1984.  VA examination report dated 
April 1984 indicated the veteran might have a low grade 
muscular ligamentous lumbosacral strain and there was 
radiographic evidence of partial sacralization of vertebra 
L5.  

In a subsequent rating decision dated May 1984, the RO 
awarded service connection for lumbosacral strain and 
assigned a noncompensable (0%) rating.

An April 1987 VA examination report included a radiographic 
study showing bulging of the nucleus pulposus or annulus 
fibrosis at the level of L4 and L5.  Diagnosis included rule 
out early degenerative joint disease of the lumbosacral spine 
secondary to trauma.  

Private medical records dated in 1989 reflect that the 
veteran sustained an on-the-job injury of the lower back in 
March 1989.  He subsequently filed for and was granted 
Workman Compensation disability benefits for this injury.  
Review of medical records dated in 1989 and 1990, of Dr. 
James J. White, Jr., M.D., an orthopedic specialist, reflect 
treatment for persistent low back pain from disc 
degeneration.  

Evaluation report of Dr. White, dated September 1989, noted 
that the veteran only had four lumbar vertebrae and a 
rudimentary disc space within the sacrum.  The veteran had 
central protrusion of the discs at the lowest two disc 
spaces.  It was possible that he would need a fusion and 
possibly diskectomies but conservative treatment was 
recommended.  The physician noted that the veteran should be 
considered as having a high degree of permanent partial 
disability at that time.

A medical evaluation report dated November 1989 from J. J. 
Maurizi, M.D., included diagnoses of:  1) herniated 
intervertebral disc at the L4-S1 level; 2) low back muscle 
strain of the paravertebral muscles; 3) compression fracture 
of the spine secondary to injury while in military service.  
The physician also offered his medical opinion that there was 
a definite causal relationship between the prior injury in 
service and the current degree of severity in the veteran's 
back symptomatology.

In written statement dated September 1990, the veteran 
indicated he had attempted work as a deli-counter person at a 
local convenience store; however, after a short time his 
employer removed him because of his back condition.

In a letter to the Workman Comp. Insurance carrier, dated 
October 1990, Dr. White noted that the veteran's symptoms did 
not yet require surgical intervention but if he was unable to 
sit and go to school and retain a job then surgery should be 
considered.  It was noted that the veteran had been 
unemployed for 18 months and needed to "get some type of 
lighter employment."  

In December 1990 the veteran testified at a personal hearing 
held at the VARO that he was currently working as a part-time 
custodian at a local school.  However, it was only temporary 
employment with the possibility of full-time employment if he 
worked out.

In December 1990, the veteran submitted a claim for a nervous 
disorder secondary to his claimed service-connected back 
disorder.

Private medical records show that the veteran had gradually 
increasing pain of the lower back and both lower extremities 
and in August 1993, he had lumbar spine surgery at Buffalo 
General Hospital by Dr. J. White.  He underwent diskectomies 
and spinal fusion at levels L3-4 and L4-S1.  The 
postoperative diagnosis was degenerative disc, L3-4 and L4-S1 
and isthmic spondylolisthesis, L5-S1.

A private orthopedic evaluation report dated May 1994, by C. 
R. Schen, M.D., indicated that the veteran had marked, 
temporary disability.  He was currently undergoing 
rehabilitation and physiotherapy three times a week.  
Restrictions included avoiding bending or lifting over 15 
pounds.  Also, long periods of sitting, standing, and walking 
were to avoided.  

A private neurological evaluation dated November 1994, by 
Kevin J. Gibbons, M. D., noted that the veteran reported 
doing well initially following the August 1993 surgery.  
However, since May 1994 when he was rear-ended in an 
automobile accident, he had developed increasing pain in his 
lower back as well as leg pain.

VA orthopedic examination report dated June 1995, reflected 
clinical findings of extremely guarded gait and trunk 
movements, with considerable amount of spasm and tenderness 
about the musculature of the entire lumbosacral spine.  Range 
of motion was limited and painful as follows:  flexion 
limited to 60°, extension to 10°, lateral bending to 15° 
bilaterally, and rotation to 70° bilaterally.  Deep tendon 
reflexes were active and equal bilaterally in the lower 
extremities.  There was a sensory loss detected over the 
dorsal surfaces of both feet.  The final diagnoses were:  1) 
status post diskectomy and spinal fusion as a result of 
herniated discs at the level of L3, L4, L5 and S1; and 2) 
degenerative joint disease of the entire lumbosacral spine.  

The VA orthopedic examiner further opined that:  "[t]he 
patient remains considerably disabled and unable to work."

VA neurological examination report dated May 1995, reflected 
clinical findings of a well-built, muscular gentleman in no 
acute distress.  There was no tenderness in the paraspinus 
region.  Straight-leg raising was negative in the sitting 
position, positive at about 75° bilaterally in the supine 
position.  There was no muscle weakness and sensory testing 
was intact in both extremities.  Reflexes were 2 to 3+ at the 
knees and ankles bilaterally.  There was no Babinski signs.  
The examiner also observed that the veteran could arise from 
a low chair without difficulty and gait was normal.  The 
impression was history of traumatic back injury without 
evidence of localizing neurological injury.  His clinical 
neurological examination was "unremarkable and normal".  
The final diagnosis was:  lumbar strain; no definite evidence 
of nerve root impingement on neurological examination.  

VA psychiatric examination dated May 1995, noted history of 
increased back pain since 1989 and unemployability since then 
as a result of back pain.  The veteran complained of being 
worried and upset because of back pain and inability to do 
anything.  He and his wife sleep separately and he reported 
insomnia.  He had not received any specific psychiatric 
treatment or psychotropic medications.  The examiner observed 
pressured speech, anxious mood and high levels of anxiety.  
He denied any suicidal ideation, delusions or hallucinations.  
Insight and judgment appeared to be fair.  The diagnosis on 
Axis I was:  Anxiety disorder, not otherwise specified.  His 
current score on the Global Assessment of Functioning Scale 
(GAF Scale) was 50 (indicative of serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)).  

The examiner further commented that:

This veteran, as indicated, shows 
clinical features which are consistent 
with an anxiety disorder not otherwise 
specified, characterized by irritability, 
anxiety, insomnia, short temperedness, 
depression, and interpersonal 
difficulties.  In my opinion, his back 
problems and constant pain has 
significantly contributed to his anxiety 
disorder and, therefore, one could say 
that his anxiety is etiologically related 
to his back problems and pain.  Veteran's 
social economic functioning is affected.  
Veteran is competent.

A July 1995 addendum to the May 1995 VA neurological 
examination indicated that the examiner had found no evidence 
of sciatica or nerve damage at the time of the examination in 
May 1995.  

Subsequently, by rating decision dated September 1995, the RO 
awarded service connection for degenerative joint disease of 
the lumbosacral spine, status-post diskectomy and spinal 
fusion and considered it as part of the symptomatology 
relatable to the service-connected lumbosacral strain, 
warranting an assignment of a 40 percent rating.  The RO also 
awarded service connection for anxiety disorder as secondary 
to the service-connected disability of the lumbosacral spine, 
and assigned a 30 percent disability rating.

In August 1996 the RO received a copy of an Administrative 
Law Judge (ALJ) decision from the Social Security 
Administration (SSA), as well as copies of medical evidence 
considered by the ALJ in that determination.  The ALJ 
decision, dated January 1996, found the veteran to have been 
permanently disabled as a result of his back disability for 
the period from January 1993 to November 1994.  

By rating decision of January 1997, the RO denied the 
veteran's claim for a TRIU.

The veteran and his wife testified at a personal hearing held 
in April 1997, as to the continued severity of his back 
disability and inability to obtain and retain gainful 
employment.  He did not include any nervous disorder in his 
original SSA application on the advice of his attorney; 
therefore, it really wasn't considered in the final decision.  

Private medical records dated from 1996 to 1997 were 
submitted from the veteran's family physician, Thomas J. 
Madejski, M.D., and treating neurologist, Kevin J. Gibbens, 
M. D..  These records reflected continued treatment for 
persistent low back pain and leg pain.  In December 1996, 
moderate paraspinal spasm and very limited range of motion in 
all planes was noted.  In 1997, he underwent treatment with 
epidural steroid injections.

Written statement of veteran received in January 1998, 
reflected his continued contention that he was unable to 
engage in gainful employment due to his service-connected 
disabilities.  Also, while he was able to work at the family 
pizza shop, this was in a "protective environment".  
Furthermore, he had not held a job since then.  He had worked 
as a mechanic since age 16 and those were the only skills he 
had.  

LEGAL ANALYSIS

Increased evaluation for lumbosacral spine disability

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. 4.1 (1998) and Peyton v. Derwinski, 1 Vet.App. 
282 (1991).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment. 38 
C.F.R. 4.2, 4.10 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 4.7 
(1998).  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. 4.2, 4.6 
(1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. 4.40 (1998).  See also DeLuca v. Brown, 8 
Vet.App. 202 (1995).  In making its determination in this 
case, the Board has carefully considered the claim in light 
of the provisions of 38 C.F.R. 4.40 (1998) and DeLuca.

The veteran's service-connected low back disability, 
lumbosacral strain with degenerative joint disease of the 
lumbosacral spine, is currently evaluated as 40 percent 
disabling, and the veteran has claimed that a higher 
evaluation is warranted.  The criteria for evaluation of 
disabilities of the spine are set forth in Diagnostic Codes 
5285-5295.  38 C.F.R. § 4.71a (1998).

Diagnostic Code 5292 provides disability evaluations based on 
objective evidence of limitation of motion of the lumbar 
spine which is slight (10 percent disabling), moderate (20 
percent disabling), and severe (40 percent disabling).

Diagnostic Code 5295 provides the criteria for evaluation of 
lumbosacral strain, and provides an evaluation of 10 percent 
based on objective evidence of characteristic pain on motion.  
Where the objective evidence shows muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in a standing position, a 20 percent evaluation is 
appropriate.  An evaluation of 40 percent is provided where 
the lumbosacral strain is shown to be severe, with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Diagnostic Code 5293 provides disability evaluations for 
intervertebral disc syndrome, based on objective evidence of 
symptomatology as follows: post-operative, cured 
(noncompensable); mild (10 percent disabling); moderate, with 
recurring attacks (20 percent disabling); severe, recurring 
attacks with intermittent relief (40 percent disabling); and 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief (60 percent disabling).

Initially, the Board finds that Diagnostic Code 5293 is 
inappropriate as both private and VA neurological reports 
reflect negative neurological clinical findings.  The veteran 
is currently assigned the highest rating available under the 
rating criteria of both Diagnostic Code 5295 for lumbosacral 
strain and Diagnostic Code 5292 for limitation of motion of 
the lumbar spine.  The Board further notes that a separate 
rating is not warranted for the veteran's diagnosed 
osteoarthritis as this is a specific manifestation for the 40 
percent rating.  

According to the schedular criteria, an evaluation in excess 
of 40 percent disabling is warranted only in the presence of 
ankylosis of the lumbar spine or residuals of vertebra 
fracture.  In this veteran's case, the medical evidence does 
not document the presence of ankylosis or fractured vertebra 
in the lumbar spine.  Therefore, the present evaluation of 40 
percent disabling is the highest rating allowable under the 
diagnostic criteria which pertain to the veteran's low back 
disability.  

As the Schedule does not provide criteria for an evaluation 
in excess of 40 percent disabling for a disability of the 
lumbar spine, the Board has considered the assignment of a 
higher evaluation on an extra-schedular basis, based on the 
provisions of 38 C.F.R. 3.321(b) (1998).  Upon historical 
review of the veteran's clinical history, the Board finds no 
basis for assignment of an extraschedular rating.  The 
evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Specifically, there has 
not been a demonstration of marked interference with 
employment attributable solely to the service-connected 
lumbar spine disorder or frequent periods of hospitalization 
due to that disorder so as to render impractical the 
application of the regular schedular criteria.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against assignment of an 
evaluation in excess of 40 percent disabling. Accordingly, 
the veteran's claim is denied.


Total rating based on individual unemployability

The appellant is seeking a total rating based upon individual 
unemployability due to service-connected disabilities.  Total 
ratings for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  For the above purpose of one 
60 percent  disability, or one 40 percent disability in 
combination, disabilities resulting form common etiology or a 
single accident will be considered as one disability.  38 
C.F.R. 3.340, 4.16 (1998).

A total rating for compensation purposes based upon 
individual unemployability will be assigned "when there is 
present any impairment in mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. 3.340(a) (1998).  
However, in determining whether a particular veteran is 
unemployable, the Board must also give "full consideration... 
to unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effect of combinations of disability." 38 C.F.R. 4.15 (1998).  
Furthermore, the Board must consider the effects of the 
appellant's service-connected disability or disabilities in 
context of his employment and educational background.  See 
Fluharty v. Derwinski, 2 Vet.App. 409, 412-13 (1992).

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the appellant's age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. 3.341, 4.16, 4.19.  Moreover, the fact that the 
veteran is unemployed generally is insufficient to 
demonstrate that he is "unemployable" within the meaning of 
the pertinent laws and regulations.  A thorough, longitudinal 
review of all the evidence is necessary to obtain a full 
understanding of the case.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection has been established for a lumbar spine 
disability, and a disability evaluation of 40 percent is 
currently in effect.  In addition, secondary service 
connection has also been awarded for anxiety disorder and a 
disability evaluation of 30 percent is in effect.  Thus, for 
purposes of determining entitlement to TRIU, the veteran is 
considered to have one disability evaluation of 60 percent.  
38 C.F.R. § 4.16(a) (1998).  While the veteran does meet the 
required disability percentage ratings set forth in 38 C.F.R. 
4.16(a), further review is necessary to determine if the 
evidence is at least in equipoise as to whether he is 
precluded from securing or following a substantially gainful 
occupation as a result of his service-connected disabilities.

The evidence shows that the veteran has been unemployed since 
1989, with a prior work history of steady employment as a 
skilled auto mechanic.  Since then, he was briefly employed 
as a deli-counter worker but terminated due to his back 
condition.  He was also employed for a short time as a school 
custodian on a temporary part-time basis.  This too did not 
lead to permanent employment.  The veteran did manage his 
cousin's pizza shop for approximately 14 months.  However, 
the evidence indicates that this was a family business and a 
very tolerant work environment.  

Medical evidence shows that the veteran has a significant 
back disability as well as significant level of 
social/economic impairment from his psychiatric disability.  
In addition, the VA examiner in May 1995 expressly stated 
that the veteran was not able to work.  

Therefore, the Board finds that the evidence warrants a 
finding that the veteran is precluded from maintaining 
substantially gainful employment as a result of his service-
connected disabilities.


ORDER

An evaluation in excess of 40 percent disabling is not 
warranted for the veteran's lumbosacral strain with 
degenerative joint disease status post diskectomies and 
spinal fusion.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
granted.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


